Name: 2006/557/EC: Commission Decision of 8 August 2006 amending Decision 2005/802/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of potassium chloride originating in the Russian Federation
 Type: Decision
 Subject Matter: competition;  Europe;  chemistry
 Date Published: 2006-08-09; 2007-05-08

 9.8.2006 EN Official Journal of the European Union L 218/22 COMMISSION DECISION of 8 August 2006 amending Decision 2005/802/EC accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of potassium chloride originating in the Russian Federation (2006/557/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: (1) The Council, by Regulation (EEC) No 3068/92 (2) (the original Regulation), imposed definitive anti-dumping duties on imports of potassium chloride (potash or the product concerned) originating, inter alia, in Belarus and Russia. (2) Following an expiry review pursuant to Article 11(2) and an interim review pursuant to Article 11(3) of the basic Regulation (the previous investigation) the Council, by Regulation (EC) No 969/2000 (3), decided that the abovementioned measures should be maintained and amended the form of the measures. The measures were imposed in the form of a fixed amount in euro per tonne for the various categories and grades of potash. (3) By Regulation (EC) No 992/2004 (4), the Council provided for the exemption from the anti-dumping duties of imports into the Member States that acceded to the European Union on 1 May 2004 (the EU-10), made under the terms of special undertaking offers (enlargement undertakings), and authorised the Commission to accept those enlargement undertakings. On this basis, and pursuant to Articles 8, 11(3), 21 and 22(c) of the basic Regulation, the Commission, by Regulation (EC) No 1002/2004 (5), accepted enlargement undertakings from (i) an exporting producer in Belarus jointly with companies situated in Austria, Lithuania and Russia, (ii) from an exporting producer in Russia jointly with companies situated in Russia and Austria, and (iii) from an exporting producer in Russia jointly with a company situated at the time of acceptance in Cyprus. (4) By Regulation (EC) No 858/2005 (6), the Commission accepted new undertakings from the above mentioned exporting producers until 13 April 2006. (5) Following two separate partial interim review investigations pursuant to Article 11(3) of the basic Regulation, requested by the Russian exporting producers JSC Silvinit and JSC Uralkali, the Council, by Regulation (EC) No 1891/2005, amended Regulation (EEC) No 3068/92 and replaced the fixed amounts of duties with individual ad valorem duties for all potash types manufactured by these Russian companies. By Decision 2005/802/EC (7), the Commission accepted undertakings offered by JSC Silvinit and JSC Uralkali. At that time, JSC Silvinit had an exclusive distributor, JSC International Potash Company in Moscow, with whom JSC Silvinit offered the undertaking together. (6) In January 2006 JSC Silvinit informed the Commission that it wished to change its sales channels to the Community and to include Polyfer Handels GmbH, Vienna, Austria as a distributor. To take account of this change, JSC Silvinit requested that the relevant provisions of Decision 2005/802/EC be amended accordingly. To this end, JSC Silvinit together with JSC International Potash Company and Polyfer Handels GmbH have jointly offered a revised undertaking. (7) In this regard, it was concluded that the inclusion of Polyfer Handels GmbH in the sales channels of JSC Silvinit did not affect the workability or the effective monitoring of the undertaking. (8) In light of the above, it was considered appropriate to amend the operative part of Decision 2005/802/EC accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Decision 2005/802/EC shall be replaced as follows: Article 1 The undertakings offered by the exporting producers and companies mentioned below, in connection with the anti-dumping proceeding concerning imports of potassium chloride originating in the Russian Federation, are hereby accepted. Country Company Taric Additional Code Russian Federation Produced by JSC Silvinit, Solikamsk, Russia and sold by JSC International Potash Company, Moscow, Russia or by Polyfer Handels GmbH, Vienna, Austria to the first independent customer in the Community acting as an importer A695 Russian Federation Produced and sold by JSC Uralkali, Berezniki, Russia or produced by JSC Uralkali, Berezniki, Russia and sold by Uralkali Trading SA, Geneva, Switzerland to the first independent customer in the Community acting as an importer A520 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 August 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ L 308, 24.10.1992, p. 41. Regulation as last amended by Regulation (EC) No 1891/2005 (OJ L 302, 19.11.2005, p. 14). (3) OJ L 112, 11.5.2000, p. 4. (4) OJ L 182, 19.5.2004, p. 23. (5) OJ L 183, 20.5.2004, p. 16. Regulation as amended by Regulation (EC) No 588/2005 (OJ L 98, 16.4.2005, p. 11). (6) OJ L 143, 7.6.2005, p. 11. (7) OJ L 302, 19.11.2005, p. 79.